 
 
I 
108th CONGRESS 2d Session 
H. R. 5087 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Mr. Berry introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on 3-Hydroxy-4-[(4-methyl-2-sulfophenyl)azo]-2-naphthalenecarboxylic acid, calcium salt. 
 
 
1.Suspension of duty on 3-Hydroxy-4-[(4-methyl-2-sulfophenyl)azo]-2-naphthalenecarboxylic acid, calcium salt 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.35.153-Hydroxy-4-[(4-methyl-2-sulfophenyl)azo]-2-naphthalenecarboxylic acid, calcium salt (CAS No. 5281–04–9) (provided for in subheading 3204.17.90)FreeNo changeNo changeOn or before 12/31/2007  
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
